Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 03/24/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 1-6 are currently pending and being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vosahlo (USPN 6,698,869) in view of Parng (USPN 7,866,960) further in view of Akatsuka (USPAP 2010/0079567). 	
In reference to independent claim 1, Vosahlo discloses a system for pressure regulation of
an inkjet printing system (fig 1) comprising:
an inkjet printing block comprising an inkjet printing head (1) having one or more nozzles (coming off of 1) and a material reservoir (2) configured to contain a liquid material (bottom of 2) to be dispensed by the one or more nozzles of the printing head (1, col 3, lines 67-68);
a pressure sensor (14) configured to monitor an actual pressure difference between an air pressure of air contained within the material reservoir (2) above the liquid material and a reference pressure at the ambient atmosphere (col. 4, lines 8-11 specifically discloses “The pressure of the ink being supplied to the printhead (1) depends on the height of the chamber (2) above the printhead (1) and the gauge pressure of the controlled vacuum source (3) applied to the top of the chamber (2).”; Merriam Webster defines gauge pressure is defined as “the pressure at a point in a fluid above that of the atmosphere”);
a pump (3, col. 4, lines 35 and 36 specifically disclose “The controlled vacuum can be, for example, generated using a vacuum pump”) for maintaining a specified air pressure within the material reservoir (2) above the liquid material (material in the bottom of 2);
wherein the pump is located along a duct (from 2 to 3) connected at one end to a space above the liquid material in the
(ii) remove air from the material reservoir (2) toward the other end of the pump (3, fig 1; col. 2, lines 12-13 specifically discloses “a pressure source for providing a fluid at a controlled positive or negative gauge pressure, a pressure control means for controlling the pressure source” the negative means that fluid is pumped out of the material reservoir furthermore col. 2, lines 48-50 specifically discloses “In many cases, a negative pressure in the ink chamber is required, and in such cases the pressure source preferably comprises a vacuum source.”); or
based on a signal received from the pressure sensor (14) so as to maintain the specified air pressure (col. 4, lines 4-7 discloses “A controllable vacuum source (3) comprising a pressure control device (12) including a pressure sensor (14) is used to control the pressure of the space above the ink in the chamber (2).”); and
a controller (12) coupled to the pressure sensor (14) and the pump (3) and configured to receive a signal from the pressure sensor (14), to determine the actual pressure difference and to operate the pump (3, fig 1;col. 4, lines 4-7 discloses “A controllable vacuum source (3) comprising a pressure control device (12) including a pressure sensor (14) is used to control the pressure of the space above the ink in the chamber (2).”).
Vosahlo is silent to
a peristaltic pump,
the pump is connected to a source of air from
remain still and function as a closed valve peristaltic pump can rotate in a first direction to increase the air pressure in the material reservoir and rotate in a second direction to increase the vacuum in the material reservoir.
Parng, a peristaltic pump used in broad applications, teaches
a peristaltic pump (col 4, lines 3-6, fig 2)
remaining still and functioning as a closed valve (col. 1, lines 40-49 specifically discloses “what these industries need is a peristaltic pump which can easily and stably drive the fluid to flow forward, reverse, and stop. It is what the new-style peristaltic pumps want to achieve. Moreover, if the new peristaltic pump can be so cheap, easy to compose, slight for carry, and save power, the application fields will be much broader. However, the conventional peristaltic pumps cannot achieve all the requirements described above simultaneously, so the investigation of the present invention has been promoted.” By stopping the fluid in the tube, the peristaltic pump is acting as a valve. Later col. 3, lines 12-13 discloses “According to the rotor described above, further comprising an up-stopping portion.”),
peristaltic pump can rotate in a first direction to increase the air pressure in the tube and rotate in a second direction to increase the vacuum  in the tube (col. 1, lines 40-49 specifically discloses “what these industries need is a peristaltic pump which can easily and stably drive the fluid to flow forward, reverse, and stop.” When combined in the location of 3 in Vosahlo the pump will increase air pressure or vacuum in the material reservoir 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vosahlo with the peristaltic pump and 
Parng does not teach
the pump is connected to a source of air from ambient atmosphere and moves air from the ambient into the material reservoir.
Akatsuka, a similar ink deposition device utilizing a peristaltic pump, teaches
the pump (16 fig 1) is connected to a source of air from ambient atmosphere (thru vent 17) and moves air from the ambient into the material reservoir (2, fig 1; para 0042when the pump 16 moves in the forward direction, moving ink towards the printer head, ambient air is sucked in thru the vent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vosahlo in view of Parng with the ambient air connection of Akatsuka in order for the pump to be able to run both forward and back without either pressurizing or creating a vacuum on the side of the pump opposite from the reservoir, therefore the pump does not take as much energy to operate and is more efficient.

In reference to independent claim 4,
monitoring an air pressure (using pressure sensor 14, fig 1) of air contained within the material reservoir (2) above a liquid material level (liquid in the bottom of 2) relative to a reference pressure at ambient atmosphere by determining an actual pressure difference between the air pressure within the material reservoir and the reference pressure, based on a measurement received from a pressure sensor (14; col. 4, lines 8-11 specifically discloses “The pressure of the ink being supplied to the printhead (1) depends on the height of the chamber (2) above the printhead (1) and the gauge pressure of the controlled vacuum source (3) applied to the top of the chamber (2).”; Merriam Webster defines gauge pressure is defined as “the pressure at a point in a fluid above that of the atmosphere); and
operating a pump (3, col. 4, lines 35 and 36 specifically disclose “The controlled vacuum can be, for example, generated using a vacuum pump”) located along a duct (from 2 to 3) connected at one end to the a space above the liquid material in the material reservoir (2) (fig 1 clearly shows an area of gas directly above the ink that is directly connected to the pump 3) and causing the pump (3) to
(ii) remove air from the material reservoir toward the other end of the pump (col. 4, lines 4-7 discloses, “A controllable vacuum source (3) comprising a pressure control device (12) including a pressure sensor (14) is used to control the pressure of the space above the ink in the chamber (2)”).
Vosahlo is silent to
a peristaltic pump,
remain still and function as a closed valve, and
the pump is connected to a source of air in the ambient atmosphere and moves air from the ambient into and out of the material reservoir.
Parng, a peristaltic pump used in broad applications, teaches
a peristaltic pump (col 4, lines 3-6, fig 2)
remaining still and function as a closed valve (col. 1, lines 40-49 specifically discloses “what these industries need is a peristaltic pump which can easily and stably drive the fluid to flow forward, reverse, and stop. It is what the new-style peristaltic pumps want to achieve. Moreover, if the new peristaltic pump can be so cheap, easy to compose, slight for carry, and save power, the application fields will be much broader. However, the conventional peristaltic pumps cannot achieve all the requirements described above simultaneously, so the investigation of the present invention has been promoted.” By stopping the fluid in the tube, the peristaltic pump is acting as a valve. Later col. 3, lines 12-13 discloses “According to the rotor described above, further comprising an up-stopping portion.”),
peristaltic pump can rotate in a first direction to increase the air pressure in the tube and rotate in a second direction to increase the vacuum  in the tube (col. 1, lines 40-49 specifically discloses “what these industries need is a peristaltic pump which can easily and stably drive the fluid to flow forward, reverse, and stop.” When combined in the location of 3 in Vosahlo the pump will increase air pressure or vacuum in the material reservoir 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vosahlo with the peristaltic pump and operation of Parng in order provide a pump that is “cheap, easy to compose, slight for 
Parng does not teach
the pump is connected to a source of air in the ambient atmosphere and moves air from the ambient into the material reservoir.
Akatsuka, a similar ink deposition device utilizing a peristaltic pump, teaches
the pump (16 fig 1) is connected to a source of air from ambient atmosphere (thru vent 17) and moves air from the ambient into the material reservoir (2, fig 1; para 0042when the pump 16 moves in the forward direction, moving ink towards the printer head, ambient air is sucked in thru the vent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vosahlo in view of Parng with the ambient air connection of Akatsuka in order for the pump to be able to run both forward and back without either pressurizing or creating a vacuum on the side of the pump opposite from the reservoir, therefore the pump does not take as much energy to operate and is more efficient.


In reference to dependent claim 2, Vosahlo in view of Parng and Akatsuka discloses the system of claim 1, Vosahlo further teaches a system wherein the controller (12) is designed to cause the peristaltic pump (Vosahlo is silent to the type of pump, but Parng, combined above, explicitly teaches a peristaltic pump) to operate 
In reference to dependent claim 5, Vosahlo in view of Parng and Akatsuka discloses the method of claim 4, Vosahlo further teaches a system further comprising causing the peristaltic pump (Vosahlo is silent to the type of pump, but Parng, combined above, explicitly teaches a peristaltic pump) to operate when the measured pressure difference exceeds a predetermined pressure difference range (Vosahlo discloses a controller that uses signals from the sensor to control the reservoir pressure at a predetermined level. The “predetermined pressure difference range” is interpreted to be the difference between gauge pressure and atmosphere.).

Claims 3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vosahlo (USPN 6,698,869) in view of Parng (USPN 7,866,960) further in view of Akatsuka (USPAP 2010/0079567) further in view of Espasa (USPAP 2006/0209115).
In reference to dependent claim 3, Vosahlo in view of Parng and Akatsuka discloses the system of claim 1, however
Vosahlo, Parng and Akatsuka are silent to
the predetermined pressure difference range is a modifiable parameter of the system.
Espasa, a very similar ink jet pump system, utilizing a peristaltic pump, teaches
the predetermined pressure difference range is a modifiable parameter of the system (para 0031 discloses “the speed of peristaltic pump 23 is set by electronic controller 20 based on the image density and the firing frequency to be used. The speed of peristaltic pump 23 is optimized to provide the IDS pressure needed to provide an adequate flow of ink to printhead assembly 12 and prevent printhead starvation and printhead drool. By optimizing the IDS pressure provided by peristaltic pump 23, the life of peristaltic pump 23 can be lengthened.” for example by modifying the pressure the amount of ink and therefore the “darkness” can be controlled, furthermore the abstract specifically discloses “a printhead assembly, a pump configured to provide ink from the ink reservoir to the printhead assembly at a selected pressure, and a controller configured to adjust the selected pressure based on a characteristic of an image to be printed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vosahlo in view of Parng and Akatsuka with the control system of Espasa so “printhead starvation and printhead drool are prevented, the print quality of images having large dark areas is improved, and printhead thermal shutdowns are prevented. In one embodiment, the IDS pump provides only the amount of ink pressure that is warranted by the print density and firing frequency. Therefore, the IDS pump in this embodiment does not have to work under higher load conditions for images having a lower print density and/or firing frequency, such that the life of the pump is increased.” para 0036, Espasa.

In reference to dependent claim 6, Vosahlo in view of Parng and Akatsuka discloses the method of claim 4, however
Vosahlo, Parng, and Akatsuka are silent to
modifying the predetermined pressure difference range.
Espasa, a very similar ink jet pump system, utilizing a peristaltic pump, teaches
modifying the predetermined pressure difference range
(para 0031 discloses “the speed of peristaltic pump 23 is set by electronic controller 20 based on the image density and the firing frequency to be used. The speed of peristaltic pump 23 is optimized to provide the IDS pressure needed to provide an adequate flow of ink to printhead assembly 12 and prevent printhead starvation and printhead drool. By optimizing the IDS pressure provided by peristaltic pump 23, the life of peristaltic pump 23 can be lengthened” for example by modifying the pressure the amount of ink and therefore the “darkness” can be controlled, furthermore the abstract specifically discloses “a printhead assembly, a pump configured to provide ink from the ink reservoir to the printhead assembly at a selected pressure, and a controller configured to adjust the selected pressure based on a characteristic of an image to be printed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vosahlo in view of Parng and Akatsuka with the control system of Espasa so "printhead starvation and printhead drool are prevented, the print quality of images having large dark areas is improved, and printhead thermal shutdowns are prevented. In one embodiment, the IDS pump provides only the amount of ink pressure that is warranted by the print density and firing frequency. Therefore, the .

Response to Arguments
Applicant's arguments filed on 03/24/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  
In response to applicant’s argument that “Vosahlo does not contemplate a device which provides positive and negative pressure control to the space above the liquid material” examiner respectfully disagrees.  Col. 2, lines 12-13 specifically discloses, “a pressure source for providing a fluid at a controlled positive or negative gauge pressure, a pressure control means for controlling the pressure source”.  Vosahlo clearly and explicitly discloses at least the idea of pressure in both directions.  Simply because a disclosed embodiment does not focus on positive pressure does not mean the disclosure can be ignored.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746